No. 12348

      I N T E SUPREME COURT O THE STATE O MONTANA
           H                 F           F

                                   1973



THE P C RIVER COMPANY, a corpora t i o n ,
     AK

                        P l a i n t i f f and Respondent,



D N L W. YOUNG, d / b / a FLATHEAD LAKE
 O AD
REALTY,

                        Defendant and Appellant.



Appeal from:     D i s t r i c t Court of t h e Fourth J u d i c i a l D i s t r i c t ,
                 Honorable E m e t Glore, Judge p r e s i d i n g .

Counsel of Record:

    For Appellant :

         Mulroney, Delaney and Dalby, Missoula , Montana.
         Dexter L. Delaney argued, Missoula , Montana.

    For Respondent:

         Turnage and McNeil, Polson, Montana.
         C. B . McNeil argued, Polson, Montana.



                                            Submitted:        May 30, 1973

                                             Decided : JUN      15 1973
Filed: J N
       U     1 5 1973
M r , Chief J u s t i c e James T. Harrison d e l i v e r e d t h e Opinion of
t h e Court.

       This i s an a p p e a l by defendant Donald W, Young, d/b/a
Flathead Lake R e a l t y , from a summary judgment g r a n t e d by t h e
d i s t r i c t c o u r t of Lake County on June 20, 1972, i n f a v o r of
p l a i n t i f f The Pack River Company.
       O o r about March 31, 1971, Young r e p r e s e n t e d t o Pack
        n
Xiver t h a t h e was t h e agent f o r t h e owners of c e r t a i n Flathead
Lake p r o p e r t y known a s t h e Bird P o i n t p r o p e r t y and t h a t he had
a l i s t i n g from t h e owners f o r t h e s a l e of t h e property.
       O March 31, 1971, Young, a s agent f o r t h e owners of t h e
        n
Bird Point p r o p e r t y , prepared a Receipt and Agreement t o S e l l
and Purchase, a copy of which was a t t a c h e d t o p l a i n t i f f ' s corn-
p l a i n t a s Exhibit    fl
                                A 11 and i n c o r p o r a t e d by r e f e r e n c e i n young's
answer and c r o s s complaint.                Pursuant t o t h e Receipt and Agree-
ment, Pack River d e p o s i t e d t h e sum of $5,000 w i t h Young as
e a r n e s t money.    The Receipt and Agreement t o S e l l and Purchase
c o n t a i n s a p r o v i s i o n t h a t i f t h e s e l l e r does n o t approve t h e
s a l e w i t h i n t e n days t h e e a r n e s t money would be r e t u r n e d t o t h e
purchaser on demand.                N e i t h e r Pack River n o r Young have any copy
of such Receipt and Agreement signed by t h e owners of t h e Bird
Point property,
       On o r about A p r i l 19, 1971, Young, a s agent f o r t h e owners

o f t h e Bird P o i n t p r o p e r t y , prepared a n o t h e r Receipt and Agree-
ment t o S e l l and Purchase, a copy of which was a t t a c h e d t o Pack
R i v e r ' s complaint a s E x h i b i t "B"        and i n c o r p o r a t e d by r e f e r e n c e
i n ~ o u n g ' sanswer and c r o s s complaint.                 T h i s Receipt and Agreement

r e f e r s t o t h e same Bird P o i n t pr,operty,the same t o t a l c o n s i d e r a -
t i o n , and r e c i t e s t h e same e a r n e s t money payment of $5,000 by
Pack R i v e r ; i t d i f f e r s from E x h i b i t flAfl only i n t h e proposed down
payment and payment schedule.                     E x h i b i t "B",   l i k e E x h i b i t "A",
c o n t a i n s a p r o v i s i o n t h a t i f t h e s e l l e r does n o t approve t h e s a l e
w i t h i n t e n days t h e e a r n e s t money was t o b e r e t u r n e d t o t h e
purchaser on demand,             Neither Pack River nor Young have a copy
of t h i s Receipt and Agreement signed by t h e owners of t h e Bird
Point property a s s e l l e r s ,
        On May 27, 1971, Young prepared an Addendum t o Agreement,
a copy of which was a t t a c h e d t o Pack R i v e r ' s complaint a s
Exhibit "C"        and incorporated by r e f e r e n c e i n Young's answer
and c r o s s complaint.         The Addendum s t a t e s , i n p a r t , t h a t upon
approval of a l l p a r t i e s a t i n t e r e s t i t s h a l l be made a p a r t of
t h e A p r i l 19, 1 9 7 1 agreement.       Neither Pack River nor Young have
any copy of such Addendum t o Agreement signed by t h e owners of
t h e Bird Point property.
        O J u l y 13, 1971, and again on J u l y 23, 1971, Pack River
         n
demanded t h a t Young r e t u r n t h e $5,000 e a r n e s t money pursuant
t o E x h i b i t s "A"   and "B".    I n r e p l y , Young demanded payment of
$15,000 f o r a r e a l t o r ' s commission.
       The s o l e question on appeal is whether t h e d i s t r i c t c o u r t
was c o r r e c t i n g r a n t i n g Pack R i v e r ' s motion f o r summary judgment.
        I n i t s complaint Pack River seeks r e t u r n of $5,000 e a r n e s t
money deposited with Young a s a r e a l t o r and young's c r o s s com-
p l a i n t seeks recovery of $15,000 a s a r e a l t o r ' s commission;
t h e r e f o r e t h e pleadings of both p a r t i e s e s t a b l i s h e d t h a t both
claims a r e based upon a proposed s a l e and purchase of r e a l e s t a t e .
        Section 13-606, W.C.M.           1947, provides i n p e r t i n e n t p a r t :
       "What c o n t r a c t s must be i n w r i t i n g . The following
       c o n t r a c t s a r e i n v a l i d , unless t h e same, o r some
       n o t e o r memorandum t h e r e o f , be i n w r i t i n g and sub-
       s c r i b e d by t h e p a r t y t o be charged, o r h i s agent:


        "5. A a reement a u t h o r i z i n g o r employing an
              n
        agent o r %rbker t o purchase o r s e l l r e a l e s t a t e f o r
        compensation o x a commission. II
        Section 74-203, R.C.M.           1947, provides:
        I1
          Contract f o r s a l e of r e a l property. N agreement   o
        f o r t h e s a l e of r e a l property, o r any i n t e r e s t
        t h e r e i n , i s v a l i d , u n l e s s t h e same, o r some n o t e
        o r memorandum t h e r e o f , be i n w r i t i n g and subscribed
        by t h e p a r t y t o be charged, o r h i s agent, thereunto
        authorized, i n w r i t i n g ; but t h i s does not abridge
         t h e power of any c o u r t t o compel t h e s p e c i f i c
         performance of any agreement f o r t h e s a l e of
         r e a l property i n c a s e of p a r t performance thereof."
         Pack River a s t h e movant f o r t h e summary judgment had t h e
burden of proving t h e r e was no genuine i s s u e of m a t e r i a l f a c t .
         O January 5 , 1972, t h e d i s t r i c t c o u r t ordered Young t o
          n
produce any and a l l w r i t t e n documents purporting t o e s t a b l i s h
him a s t h e agent f o r t h e owners of t h e Bird Point property; any
and a l l w r i t t e n instruments t o support h i s claim of having a
l i s t i n g f o r t h e s a l e of t h e property; and any copy of Exhibit
I'
     C 11 signed by t h e owners of Bird Point property,                        Young d i d n o t
produce any of t h e documents i n response t o t h e d i s t r i c t c o u r t ' s
o r d e r , thus wholly f a i l i n g t o meet t h e s t a t u t o r y requirements
of t h e s t a t u t e of frauds.
         This Court f i n d s t h a t t h e pleadings, answers t o i n t e r r o g a -
t o r i e s , response t o o r d e r f o r production, and hearing on t h e
motion f o r summary judgment s a t i s f i e d Pack R i v e r ' s burden of
e s t a b l i s h i n g t h e r e was no genuine question a s t o any m a t e r i a l
fact.       The d i s t r i c t c o u r t was c o r r e c t i n g r a n t i n g judgment f o r
Pack River a s a matter of law.
         Young f a i l e d t o e s t a b l i s h by m a t e r i a l and s u b s t a n t i a l e v i -
dence t h a t t h e r e was a genuine i s s u e a s t o m a t e r i a l f a c t ,              Mager
v. Tandy, 146 Mont. 531, 537, 410 P,2d 447.                             I n h i s memorandum
i n opposition t o motion f o r summary judgment, Young r e c i t e d two
arguments purporting t o meet h i s burden of showing a genuine
question a s t o m a t e r i a l f a c t .
         young's f i r s t argument was t h a t t h e r e was a w r i t t e n memoran-
dum of employment, which was Exhibit "C"                          a t t a c h e d t o Pack R i v e r ' s
complaint and incorporated i n young's answer and c r o s s complaint.
         I n response t h i s t h i s argument, Pack River s t a t e s t h a t
Exhibit "C"         on i t s f a c e r e q u i r e s approval of a l l p a r t i e s a t
i n t e r e s t , including t h e owners of t h e Bird Point property, and
t h a t upon approval t h e Addendum s h a l l be made a p a r t of t h e A p r i l
1 9 , 1 9 7 1 agreement (Exhibit "E").                  Although Young claimed under
o a t h t o have a copy of t h e Addendum signed by t h e owners of t h e
Bird Point property, none was ever produced.
       Concerning young's second argument, t h e r e c o r d i s a b s o l u t e l y
devoid of any p l e a d i n g , i n t e r r o g a t o r y , d e p o s i t i o n , o r any e v i -
dence which could be considered by t h e d i s t r i c t c o u r t t h a t t h e r e
had been any performance o r p a r t performance of a n a l l e g e d con-
t r a c t of employment.          Both t h e d i s t r i c t c o u r t memorandum and
young's b r i e f on a p p e a l c o n t a i n a s t a t e m e n t of c o u n s e l , unsup-
p o r t e d by any p l e a d i n g s o r evidence i n t h e r e c o r d , t h a t t h e r e
was a performance o f t h e a l l e g e d c o n t r a c t .          Young t h e r e f o r e
wholly f a i l e d t o meet t h e requirements a s set f o r t h by t h i s Court
i n Silloway v . Jorgenson, 146 Mont. 307, 310, 406 P.2d 167, t h a t
t h e p a r t y opposing a motion f o r summary judgment must p r e s e n t
m a t e r i a l and s u b s t a n t i a l f a c t s i n proper form and t h a t mere
conclusions w i l l not s u f f i c e ,
       Young d i d n o t produce any p l e a d i n g o r evidence t o support
h i s argument and t h e r e f o r e Brown v. Thornton, 150 Mont. 150, 155,
432 P.2d 386, i s a u t h o r i t y f o r a f f i r m i n g t h e summary judgment:
       " P l a i n t i f f a r g u e s on a p p e a l t h a t had he been
       allowed t o go t o t r i a l he would have presented
       f u r t h e r proof t h a t defendants were co-owners of
       t h e p r o p e r t y and made a n agreement t o pay f o r t h e
       m a t e r i a l s . Notice was given and a h e a r i n g had
       b e f o r e t h e motion f o r summary judgment was g r a n t e d
       and a g a i n n o t i c e was given and a h e a r i n g had b e f o r e
        lai in tiff's motion t o v a c a t e judgment was denied.
       Nowhere i n t h e r e c o r d i s t h e r e any h i n t of t h i s
       f u r t h e r proof. When on t h e r e c o r d t h e r e i s no
       genuine i s s u e a s t o any m a t e r i a l f a c t b e f o r e t h e
       c o u r t t h e burden i s on t h e p a r t y opposing t h e
       motion f o r summary judgment t o p r e s e n t f a c t s of a
       m a t e r i a l and s u b s t a n t i a l n a t u r e r a i s i n g a genuine
       i s s u e . The t r i a l judge h a s no duty t o a n t i c i p a t e
       p o s s i b l e proof t h a t might be o f f e r e d . To impose
       such a duty would be t o demand c l a i r v o y a n c e n o t
       ~ o s s e s s e dby even a t r i a l judge.               Silloway v.
       Jorgenson, 146 Mont. 307, 406 P.2d 167.                         ***
       A s t o t h e requirement t h a t t h e r e b e no genuine
       i s s u e a s t o any m a t e r i a l f a c t t h e g r a n t i n g of t h e
       motion f o r summary judgment was c o r r e c t . 1 1
       The o r d e r o                        q u r t g r a n t i n g summar        judgment
    favor of Pack                                                             I"
W e Concur;




 \   Associate ~ustices.